MacIntyre, J.
The jury was authorized to conclude, from the evidence and the defendant’s statement, that, under circumstances where there was no actual or apparent necessity to slay to save her own life or ■prevent the commission of a felony upon her, the defendant shot and killed her grown son in hot blood engendered by his throwing rocks at his tenryear-old brother and throwing rocks at her when she remonstrated with him. It follows that the jury was warranted in finding against the defense of justifiable homicide, and in returning a! verdict of voluntary manslaughter.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.